Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed August 31, 2021.

3.	Claims 1 and 14 have been amended and claims 9-13 and 18-21 have been cancelled.

4.	New claims 22-29 have been added.

5.	Claims 1-8, 14-17 and 22-29 have been examined and are pending with this action.

Allowable Subject Matter
6.	Claims 1-8, 14-17 and 22-29 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed August 31, 2021.

7.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “receiving a plurality of first data packets from a plurality of second nodes, wherein the first data packets are based on a plurality of first resource pieces of a target resource that is encrypted using a public key in a first key pair, wherein the first key pair encrypts the target resource between the first node and the second nodes in a peer-to-peer (P2P) network, wherein the first key pair comprises the public key and a private key, wherein the first key pair uniquely corresponds to the target resource, and wherein the private key is configured to decrypt the target resource and cannot decrypt resources other than the target 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “receiving a plurality of first data packets from a plurality of second nodes, wherein the first data packets are based on a first resource piece of a target resource that is encrypted using a public key in a first key pair, wherein the first key pair encrypts the target resource between the first node and the second nodes in a peer-to-peer (P2P) network, wherein the first key pair comprises the public key and a private key, wherein the first key pair uniquely corresponds to the target resource, and wherein the private key is configured to decrypt the target resource and cannot decrypt resources other than the target resource; sending infrastructure as a service (IaaS) feature information of the first node in a cloud computing service to a tracking node in the P2P network; and receiving peer node information of the P2P network from the tracking node, wherein the peer node information comprises a plurality of node identifiers, and wherein a plurality of priorities of the node identifiers in the peer node information correspond to a matching degree between a corresponding node and the IaaS feature information of the first node” as recited in independent claims 22 and 26.
For at least these reasons above, claims 1-8, 14-17 and 22-29 are allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
September 9, 2021